                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

TRYMAINE DAVIS, 29052-009,                     )
                                               )
               Petitioner,                     )
                                               )
vs.                                            )     CIVIL NO. 19-976-NJR
                                               )
T. G. WERLICH,                                 )
                                               )
               Respondent.                     )

                                 ORDER OF DISMISSAL
ROSENSTENGEL, Chief Judge:

       On September 5, 2019, this case was opened without the payment of a filing fee or the

filing of a motion for leave to proceed in district court without prepaying fees or costs (“IFP

Motion”). On the same date, the Court entered a Notice and Order advising Davis of his obligation

to pay the filing fee of $5.00 or to file an IFP Motion within thirty (30) days (i.e., on or before

October 7, 2019) (Doc. 2). He was warned that failure to comply would result in dismissal of the

action and was provided with a blank IFP Motion. Id.

       To date, Davis has failed to pay the filing fee or file an IFP Motion, and the Court has

received no communication from him since September 5, 2019. Therefore, this action is

DISMISSED without prejudice for Davis’s failure to comply with an Order of this Court and

failure to prosecute. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.

       DATED: October 16, 2019

                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge
